Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to arguments filed on June 29, 2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below as authorized by Joe Muncy and Kentaro Higuchi by telephone communication on 9/7/2022. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims have been amended as follows:

11.	(Currently Amended) A method, executed by a processor, for decoding an Adaptive Differential Pulse Code Modulation encoded digital signal according to an Adaptive Differential Pulse Code Modulation decoding algorithm involving adaptive quantization according to a quantizer and a prediction according to a predictor, the method comprising:
receiving a digital data block comprising at least one data bit representing [[an]] a first internal value, representing a scale factor, of an adaptive quantization, and at least one data bit representing a second internal value, representing a predictor state involved in an Adaptive Differential Pulse Code Modulation encoding algorithm, and Adaptive Differential Pulse Code Modulation data bits, 
adjusting a first current internal value, representing a current scale factor, of the adaptive quantization and a second current internal value, representing a predictor state involved in the Adaptive Differential Pulse Code Modulation decoding algorithm in accordance with the received at least one data bit representing the first internal value of the adaptive quantization, and the received at least one data bit representing the second internal value representing the predictor state involved in an Adaptive Differential Pulse Code Modulation encoding algorithm, in case a difference of more than a predetermined threshold between the first current internal value and the received first internal value and between the second current internal value and received second internal value, respectively, represented by the at least one data bit is detected, and 
generating a digital output signal by decoding the received Adaptive Differential Pulse Code Modulation data bits using the adjusted first current internal value and the adjusted second current internal value 

17. (Currently Amended) A system comprising an encoder device comprising an encoder arranged to encode a digital input signal and to generate a digital data block by 
applying an Adaptive Differential Pulse Code Modulation encoding algorithm to a time block of the digital input signal, the Adaptive Differential Pulse Code Modulation encoding algorithm involving adaptive quantization according to a quantizer and a prediction according to a predictor, and generating Adaptive Differential Pulse Code Modulation data bits accordingly, 
generating at least one data bit representing [[an]] a first internal value, representing a scale factor, of the adaptive quantization, and at least one data bit representing a second internal value, representing a predictor state of the predictor, and 
generating a digital data block comprising said at least one data bit representing the first internal value of the adaptive quantization, said at least one data bit representing the second internal value, representing the predictor state, and the Adaptive Differential Pulse Code Modulation data bits, a wireless radio frequency transmitter arranged to transmit a radio frequency signal representing the digital data block generated by the encoder, a wireless radio frequency receiver arranged to receive the radio frequency signal representing the digital data block generated by the encoder, and a decoder device according to claim 16.

Allowable Subject Matter
Claims 11-14, 16-17, and 19 are allowed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS H MAUNG/Primary Examiner, Art Unit 2656